DETAILED ACTION

In the reply filed 1/25/2021, claims 1-3, 6-8, 10-15, 17, and 18 are amended, and new claims 20 and 21 are added. Claims 1-8, 10-18, 20, 21 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
wherein the wheel axle is exclusively coupled to the connection plate by the two articulated arms.” This limitation contains new matter, as the disclosure reveals that the wheel axle is not only coupled to the connections plate by the two articulated arms, but also by intermediate elements (see pivot pins 32, 34, 36, 38 and intermediate piece 50).  
Further, this exclusive coupling as claimed expresses a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. A claim which contains a negative limitation which does not have basis in the original disclosure fails to comply with the written description requirement. See MPEP 2173.05(i). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “the pivots constituting an axis of rotation respectively”. It is unclear which pivots are the pivots. Do the pivots correspond to the pivots at the wheel axle? Or at the connection plate? Or both? 



Claim 4 recites: “wherein a distance between each of the pivots on the wheel axle side and the associated pivot on the connection plate side deviates by a maximum of 35% from the distance between the two pivots on the connection plate side.” This recitation is not understood and requires clarification. In what way does the distance deviate? 35% of which distance?  Applicant’s remarks with regard to claim 4 are acknowledged and appreciated, however the limitation remains not understood. Applicant’s remarks clarify which particular distances/dimensions are referenced in the claim, however it is unknown what is meant by “deviates by a maximum of 35%”. 

In claim 5, there is improper antecedent basis “a connection plane”. This limitation has already been introduced by amended claim 1, from which claim 5 depends.  

Claim 14 recites: “wherein the articulated arms are coupled to the connection plate by an intermediate piece protruding downward from a lower side of the connection plate.” The recitation is indefinite, as it is unclear whether (or not) the intermediate piece is part of the connection plate.  
Based on the disclosure, it is understood that the connection plate is formed as one piece/integral with the connection plate. New claim 21, states “wherein the wheel axle is exclusively coupled to the connection plate by the two articulated arms”. This recitation from claim 21 indicates that the intermediate piece is part of the connection plate.  Similarly, claim 1 describes that the arms are supported at the connection plate (and not an intermediate piece). 

Claim 15 recites: “when the axle assembly is horizontal, the connection plate is in its lowest position, and when placed in an inclined position, the connection plate is moved vertically upward.” This recitation is not understood and requires clarification. How does the connection plate move vertically upward when any upward motion would be limited by the skateboard deck? The specification does not appear to include any discussion or elaboration regarding this limitation. 

Claim 17 requires a “second conventional axle assembly comprising an elastic bushing”.  The limitation is indefinite as the metes and bounds of a conventional axle assembly are unknown. What particular structure encompasses a conventional axle assembly? For example, must a conventional axle assembly have bushings and an axle and a kingpin?  Would a conventional axle assembly have to possess no articulated arms? Is a conventional axle assembly any axle assembly which has a bushing?

Due to the nature of indefiniteness in some of the claims (see claims 4, 15), a definite interpretation of the claims cannot be ascertained, and as such, any prior art rejection(s) would be inapplicable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3, 5-8, 12-14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (US 8,752,849).

Regarding claim 1, Fox teaches: a skateboard axle assembly comprising a connection plate (132) for mounting the axle assembly to a skateboard deck (78) and a wheel axle (152, 154) having two ends, to each of which a wheel can be mounted, wherein the wheel axle is movably coupled to the connection plate by two articulated arms (190 a,b);
wherein the articulated arms are each supported at the wheel axle for rotation about a pivot (153a,b) on the wheel axle side, and at the connection plate for rotation about a pivot (137a,b) on the connection plate side, the pivots constituting an axis of rotation respectively (each axis is defined by the through-bores in each of pivots 153a, b, 137 a, b)
wherein in a front view, the pivots on the wheel axle side and the pivots on the connection plate side extend substantially perpendicularly with respect to a connection plane of the connection plate (see pivots 137a,b, 153a,b in Fig. 6; this figure indicates the pivots extend vertically, which is perpendicular to the horizontal connection plane). 


Regarding claim 2, Fox further teaches: wherein the axle assembly is configured without bushings.   Fox’s truck includes two assemblies: the skateboard axle assembly (as defined above), and a kingpin assembly. The axle assembly includes: the connection plate (132), arms (190 a,b), and axle (152, 154). The kingpin assembly includes a kingpin, bushings (166, 168), washer 170, and a kingpin nut 172. Although Fox does teach bushings as part of the truck, these bushings are not part of the axle assembly (rather, they are part of the kingpin assembly). 

Regarding claim 3, Fox further teaches: wherein the pivots on the wheel axle side are spaced apart from each other along the wheel axle and the pivots on the connection plate side are spaced apart from each other along a transverse direction of the connection plate, the distance between the two pivots on the wheel axle side being larger than the distance between the pivots on the connection plate side (see Fig. 3), and/or the articulated arms including an angle of 85° to 95° relative to each other in a deflection position. 

Regarding claim 5, Fox further teaches: wherein in a side view, the pivots on the wheel axle side and the pivots on the connection plate side each include an angle (α, α′) of 0° to 80° with a connection plane of the connection plate. See Fig. 4 and column 6, lines 53-67. Fox suggests anchor points projecting at angles other than right angles, which would yield the angle(s) required by the claim.  Additionally/alternatively, if one considers the angle of each pivot to correspond to the axis of its respective through bore, the claimed angles are taught by Fox. 

Regarding claim 6, Fox further teaches: wherein in a side view, the pivots on the wheel axle side and the pivots on the connection plate side each include an angle (α, α′) of 0° to 15°with the connection plane of the connection plate. See Fig. 4. The angle of each pivot corresponds to the axis of its respective through bore. 

Regarding claim 7, Fox further teaches: wherein in a side view, the pivots on the wheel axle side and the pivots on the connection plate side each include an angle (α, α′) of 45° to 80° with the connection plane of the connection plate. See Fig. 4 and column 6, lines 53-67.

Regarding claim 8, Fox further teaches: wherein in a top view, the pivots on the wheel axle side and the pivots on the connection plate side extend parallel to a longitudinal direction of the connection plate. See Figs. 2-4 and 8.

Regarding claim 12, Fox further teaches: wherein the connection plate has exactly four openings arranged therein for mounting the axle assembly to the skateboard deck, the four openings being arranged in a rectangle that is symmetrical with respect to a longitudinal axis of the connection plate. See Fig. 5.

Regarding claim 13, Fox further teaches: wherein at least one stop member is attached to the connection plate such that the stop member limits a deflection of the articulated arms. See the kingpin and bushing assembly in Fig. 5. 

claim 14, Fox further teaches: wherein the articulated arms are coupled to the connection plate by an intermediate piece (137a,b) protruding downward from the lower side of the connection plate.  See Fig. 3. 

Regarding claim 16, Fox further teaches: a skateboard comprising at least one skateboard axle assembly according to claim 1. See Fig. 2. 

Regarding claim 17, Fox further teaches: wherein the skateboard comprises a first skateboard axle assembly being a skateboard axle assembly according to claim 1, and a second conventional axle assembly comprising an elastic bushing. See Fig. 2.

Regarding claim 18, Fox further teaches: two skateboard axle assemblies each being a skateboard axle assembly according to claim 1, and the said skateboard axle assemblies are oriented in the same direction or in opposite directions. See Fig. 2.

Claim(s) 21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saldana (US 7,104,558).
 Regarding claim 21, Saldana teaches: a skateboard axle assembly comprising a connection plate (50) configured for mounting the axle assembly to a skateboard deck and a wheel axle (10, 20, 20’) having two ends (20, 20’), to each of which a wheel can be mounted, wherein the wheel axle is movably coupled to the connection plate by two articulated arms (a first articulated arm including elements 40, 30, 30’, 70; a second articulated arm including . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fox, as relied upon above, in view of Chung (US 10,376,773).

Regarding claim 10, Fox fails to teach: wherein the articulated arms have a fork-shaped configuration at least at one end to form a joint. Chung teaches a skateboard axle assembly comprising articulated arms which have a fork-shaped configuration at least at one end to form a joint. See the fork shape of the arm at connection 6 in Fig. 3.  Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the arms from Fox with a fork-shaped configuration at least at one end to form a joint, as suggested by Chung; the motivation being: to provide the pivot connections with symmetric and reinforced support.

Regarding claim 11, Fox fails to teach the connection plate having exactly three openings, as claimed. Chung teaches: wherein the connection plate has exactly three openings .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fox, as relied upon above, alone.

Regarding claim 20, Fox fails to explicitly disclose: the distance between the two pivots on the wheel axle side is 2 to 2.5 times as large as the distance between the pivots on the connection plate side.  However, before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide: the distance between the two pivots on the wheel axle side is 2 to 2.5 times as large as the distance between the pivots on the connection plate side., as a matter of design choice, yielding the same predictable results, since such a modification is a change of location of parts (in this case, those having ordinary skill in the art would easily conceive arriving at the claimed limitation by modifying the location of the pivots). The rearranging of parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Response to Remarks/Arguments
Applicant's remarks filed 1/25/2021 have been fully considered. 
Applicant present remarks regarding rejection(s) under 35 U.S.C. 112 for indefiniteness. Some of Applicant’s amendments provide clarity and render definiteness. Some claims (see, in particular, claims 4, 15, and 17) remain indefinite, as discussed above. 
Applicant’s remarks with regard to claim 4 are acknowledged and appreciated, however the limitation remains not understood. Applicant’s remarks clarify which particular distances/dimensions are referenced in the claim, however it is unknown what is meant by “deviates by a maximum of 35%”.
Regarding claim 15, Applicant’s remarks point to Figs. 9 and 10 for clarifying comments. These comments are not found persuasive, as these figures show a view from above, and do not provide any indication of vertical movement. Additionally, in the view in Fig. 10, the connection plate protrudes downward, extending lower than its position from Fig. 9. For these reasons, Applicant’s remarks with regard to claim 15 are not found persuasive. 
Applicant asserts that elements 190a,b do not read on the articulated arms as claimed, because a person having ordinary skill in the art would understand an articulated arm to be still along its length of general extension. The Examiner respectfully disagrees, as the claims do not mention the stiffness of the claimed arms, and any degree of stiffness is not inherent to the term “arm”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stiffness of the arms) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s further arguments are made with regard to the claims, as amended or newly presented.  Amendments to the claims necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection. 
A new interpretation has been applied to prior art previously relied upon (see Fox), rendering a new ground(s) of rejection. Applicant's arguments were made with respect to the claims, as amended, and have been addressed as provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/Primary Examiner, Art Unit 3618